UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GREENSLATE HOLDINGS LLC,

                            Plaintiff,
                                                                 1:19-cv-08967-MKV
                     -against-
                                                                        ORDER
 GREENSLATE LOANS, INC.,
                                                                     USDC SDNY
                            Defendant.                               DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
MARY KAY VYSKOCIL, United States District Judge:                     DATE FILED: 3/24/2020

       Plaintiff filed its Complaint on September 26, 2019 [ECF 1]. Proof of service filed with

the Court on December 31, 2019 reflects that Defendant was served with the complaint on

December 19, 2019 [ECF 9]. To date, Defendant has not answered the Complaint or otherwise

appeared in this action.

       Accordingly, it is hereby ORDERED that any motion for entry of a default judgment is

due on or before April 17, 2020. Any opposition is due April 24, 2020. Plaintiff is directed to

follow the procedures applicable to default judgments under the Court’s Individual Rules and

Practices for Civil Cases, available at the Court’s website. If no motion is filed Plaintiff’s case

may be dismissed with prejudice for failure to prosecute.



SO ORDERED.
                                                      _________________________________
Date: March 24, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
